DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Claims Interpretation
As understood from the specification, e.g. par. 0024 of the printed publication, the recited in “in-ear device battery package” is 241A or 241B, shown in Figs. 2A, 2B, etc. Further, par. 0032 states: battery package 241B (including battery 253--which in some embodiments, may be the only component in battery package 241B). Thus, under broadest reasonable interpretation, recited limitations requiring an “in-ear device battery package” are understood as potentially being only a battery without any additional functionality. Whenever feasible, the claims will be construed accordingly throughout prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. 20190124431 in view of Wagman et al. U.S. 20170093079.
Regarding claims 1 and 15, [device claim 1 encompasses the method of using in claim 15. Claim 1 is considered representative for purposes of itemization] Jeong discloses [all limitations except those lined-through] a system for charging in-ear device battery packages [Fig. 1, 18; pars. 0044, 0045], comprising: 
a housing [Fig. 11; 130] 

a charging unit shaped to fit in the body [par. 0078], including: 
a battery shaped to fit in the body [Fig. 11; 140]; and 
one or more slots [Fig. 11; 136, 138] disposed in the body 

Wagman discloses: a lid [Figs. 1-3; 120], and a hinge system [305] attaching the lid to the body [par. 0138]; and slots that are exposed when the lid is open [as seen in Fig. 3; pars. 0137, 0138].
Wagman discloses: charge the one or more in-ear device battery packages [Figs. 1-3; earbuds 115a/202a, 115b/202b each have an internal battery, par. 0120] with energy stored in the battery [case 100/200 has a case battery 227; pars. 0119, 0120] when the lid [case 100/200 has a lid 120] is closed/ closing the lid to supply charge to the one or more battery packages [pars. 0007, 0008, 0133 the lid would be closed while the user is transporting the case with earbuds in their pocket and the earbuds are undergoing charge].
Jeong and Wagman are analogous charging cases for storing earbuds. Wagman is evidence that ordinary skill in the art would utilize a storage case having a lid to store, transport and recharge the batteries in a pair of earbuds [pars. 0007, 0008]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Wagman’s storing and charging features into Jeong’s charger case for the benefit of being able to store, transport and charge the batteries and earbuds in a water-tight manner [e.g. see Wagman, pars. 0003, 0160].
 Regarding claim 2, Jeong discloses the system of claim 1, wherein the battery [140] has a greater energy storage capacity than the one or more in-ear device battery packages [par. 0078]. 
Regarding claims 3 and 8, Jeong discloses the system of claim 1, but is silent on: wherein the one or more in-ear device battery packages have a substantially circular cross section (i.e. non-uniform cross section, per claim 8), and the one or more slots have a substantially semicircular cross section to receive the one or more in-ear device battery packages.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing coin shaped batteries with in-ear devices is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize such a battery with jeong and Wagman’s charging case for the benefit of having a widely used and industry standard battery to power their in-ear devices.
Regarding claim 4, Jeong discloses the system of claim 1, wherein the charging unit removably fits into the body of the housing [Jeong’s battery 140 is inherently removable; par. 0078.  Wagman’s charging system 125 contains a circuit board 335 which is also removeable, par. 0143].
Regarding claims 5 and 20, Jeong discloses the system of claim 1, but is silent on: wherein the one or more slots include at least one of first retention springs or first retention magnets to hold the one or more in-ear device battery packages in the slots. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a spring to bias in-ear devices into a charging slot is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize such a spring with jeong and Wagman’s charging case for the benefit of having a positive bias and therefore tight charging connection for the charging of the in-ear device batteries.
Regarding claim 7, the combination of Jeong and Wagman disclose the system of claim 1, further comprising charging circuitry disposed in the charging unit to charge the battery [Jeong, par. 0078], wherein the charging circuitry includes at least one of a direct electrical connection or wireless charging [Wagman’s charging system 125 contains a circuit board 335, par. 0143. Pars. 0122, 0123]. 
Regarding claim 9, Wagman discloses: further comprising a slider apparatus disposed in the body to lift the one or more in-ear device battery packages partially out of the one or more slots [par. 0174]. 
Regarding claim 10, Wagman discloses: wherein the one or more slots [Wagman, Figs. 1 and 3; slots 116a/117a, 116b,117b] include electrodes coupled to contact the one or more in-ear device battery packages, and wherein the electrodes are positioned to contact the one or 
Regarding claim 11, the combination of Jeong and Wagman disclose the system of claim 1, wherein the one or more in-ear device battery packages include a second battery [Jeong, each of the two ear pieces has its own battery, par. 0078. Wagman, Figs. 1-3; each of the two earbuds 115a/202a, 115b/202b each have its own internal battery, sensor, etc., par. 0120]. 
Regarding claim 13, Wagman discloses:  wherein the housing has a length, a width, and a height, and wherein the length is longer than the width, and wherein the hinge system attaches to the body and the lid along the width of the housing [as seen in Figs. 1 and 3]. 
Regarding claim 14, Jeong and Wagman disclose: further comprising control circuitry, disposed in the charging unit [Wagman, Fig. 2, processor 210, earbud charging circuitry 230], including instructions that when executed by the control circuitry, cause the control circuitry to perform operations including: controlling the rate of charge of the battery packages [Wagman, pars. 0122, 0129, 0130, 0133. Jeong, par. 0020, 0078]. 

Allowable Subject Matter
s 6, 11, 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “further comprising an insert shaped to fit into the lid including one or more second slots shaped to receive the one or more in-ear device battery packages, wherein the one or more second slots include at least one of second retention springs or second retention magnets, wherein the first retention springs or first retention magnets apply a stronger force to the one or more in-ear device battery packages than the second retention springs or the second retention magnets” as recited in claim 6.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the one or more in-ear device battery packages include a second battery and other electronic components” as recited in claim 11.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the other electronic components include at least one of a controller, communication circuitry, one or more electrodes, or memory” as recited in claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein placing the one or more battery packages into the one or more slots includes placing the battery package into first one or more slots disposed in an insert shaped to fit into the lid” as recited in claim 16. Claims 17-19 depend from 16 and are allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Cohen et al. U.S. 20200304898 in view of Wagman etal. U.S. 20170093079 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong et al. U.S. 20190124431 in view of Wagman et al. U.S. 20170093079.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR 


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859